Citation Nr: 0925155	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  08-18 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for cold injury 
sequelae, to include hyperhydrosis, Reynaud's syndrome, 
abnormal toenails, and cold sensitivity with fungal 
infection.  

4.  Entitlement to service connection for cold injury 
sequelae of the upper extremities, to include peripheral 
neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion






WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from November 1950 to 
November 1953.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2007 rating decision of the 
St. Petersburg, Florida, VA Regional Office (RO).  

The Board notes that in October 2006, the appellant withdrew 
his claim in regard to service connection for posttraumatic 
stress disorder.  

The appellant was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in March 2009.  A transcript 
of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




REMAND

The appellant asserts that he has cold injury residuals of 
the upper and lower extremities as a result of frostbite 
during service.  In June 2005, the appellant stated that he 
had an onset of problems with his feet in 1951, that in 1952 
he was put on light duty due to an inability to ambulate, and 
that he continued with foot soaks after separation.  He added 
that he was unable to walk by 1955.  In September 2006, the 
appellant stated that he had cold injury sequela from 
exposure to subzero temperatures during field operations in 
Germany from 1951 through 1953, noting that he had spent 18 
days a month, every month, in the field and slept in a tent.  
He asserted that due to having had frozen feet during 
service, he had residual disability to include hyperhydrosis, 
Raynaud's syndrome, distorted and discolored toenails, foot 
fungus, cold sensitivity, swelling of the ankles, peripheral 
neuropathy in the lower extremities, numbness and tingling in 
the feet, and numbness and paresthesia to both hands and 
upper extremities.  In a September 2007 VA Form 9, the 
appellant stated that on December 22, 1952, he sustained cold 
injuries, and was treated and placed on light duty for six 
months.  

At the hearing in 2009, the appellant testified that during 
service in Germany in January 1952, while transporting a 
generator by truck, he sustained cold injuries to the upper 
and lower extremities when the truck broke down on the 
highway leaving him stranded in the elements overnight.  He 
added that during the time that he was stranded, it was 
snowing and raining, that his hands and feet froze and that 
he was placed on light duty thereafter due to the condition 
of his feet.  He added that he was unable to return to the 
field and reassigned to the motor pool.  Transcript at 14-17 
(2009).  The Board notes that the appellant's 201 service 
personnel file has not been associated with the claims file.

The appellant's DD Form 214 reflects that he was assigned to 
321st Signal Battalion and was stationed in Germany for 
approximately 11/2 years.  Service treatment records are 
negative for reference to a cold injury to the extremities.  
The records reflect treatment for athlete's foot in January 
1952 and June 1953, and potassium permanganate soaks were 
noted.  A January 1953 record reflects light duty in 
association with the back.  The November 1953 separation 
examination report shows that the upper and lower 
extremities, to include the feet, were normal.  In light of 
the appellant's assertions in this case, the Board finds that 
an attempt to obtain service treatment records pertaining to 
cold injury, to include any sick/morning report and SGO 
reports, is in order.  

The Board notes that an August 1955 VA examination report 
notes that the appellant had missed two days of work due to 
bleeding from cracks between the toes, and the assessment was 
dermatophytosis pedis.  A January 2007 rating decision shows 
that the appellant is service-connected for dermaphytosis 
pedis, bilaterally.  

A March 2004 VA treatment record notes that intermittent 
claudication to the lower extremities had improved since he 
had started a walking program and that he was able to walk a 
much greater distance without pain.  A September 2004 record 
notes that he was status post one week soft tissue removal of 
the third toe of the left foot, and a January 2005 podiatry 
record notes that the pathology report showed nonmalignant 
pseudoepitheliamatous hyperplasia of the third digit.  Pedal 
pulses were palpable, bilaterally, no erythema or edema was 
noted, and sensations were intact, bilaterally.  

A June 2005 record reflects complaints of right foot pain for 
50 years to the ball and arch of the foot.  Records, dated in 
August 2005, note palpable pedal pulses, biphasic dorsalis 
pedis (DP) pulses and triphasic posterior tibial (PT) pulses.  
Epicritic sensation was intact in both feet, and left foot 
hyperkeratosis with punctuate bleeding and hyperplasia was 
noted.  There was no erythema, edema or drainage, and the 
appellant denied any paresthesia or neuropathy.  Skin 
temperature was normal and abnormal skin texture on the left 
was attributed to a lesion on the lateral aspect of the third 
toe of the left foot.  

On VA examination in June 2005, a history of skin lesions on 
the feet and toes since 1953 was noted, and a history of 
peripheral vascular disease and poor circulation was noted.  
A lesion on his left foot was noted to have had an onset 
eight months earlier, to have been excised three times, and 
to have not yet healed.  The diagnoses were tinea pedis, 
bilaterally, verruca lesion with ulceration on the lateral 
side of the left third digit and a history of an ingrown 
toenail of the left great toe.  

In May 2006, the appellant's private podiatrist stated the 
appellant's vascular disease may not be secondary to the 
previous episode of frozen feet.  The examiner added that the 
appellant's severe peripheral neuropathy could be sequela of 
having had frozen feet.  

A December 2006 record shows an assessment of diabetes 
mellitus type II with neuropathy.  An April 2007 record 
reflects complaints of chest pain with pain radiating down 
both arms.  A May 2007 record reflects coronary artery 
disease and peripheral vascular disease.  A December 2007 
record reflects complaints of chest pain and bilateral arm 
pain relieved with nitroglycerin.  

In February 2009, the appellant's private doctor stated it 
was possible that the appellant's frozen feet during service 
in Germany could have contributed to the appellant's 
paresthesia in the feet.  An April 2009 record from the 
appellant's private doctor notes the appellant's history of 
having had freezing of the arms, hands and feet during 
service in Germany in 1952.  Findings on examination were 
noted to include a distal pulse in one foot and fingernail 
ridges consistent with a prior frostbite/cold injury.  The 
examiner attributed extremity pain, paresthesia and cold 
sensitivity to frostbite during service.  

In addition, in April 2009, the appellant's private 
podiatrist stated that the appellant's peripheral neuropathy, 
peripheral vascular/arterial disease and recalcitrant verruca 
of the right foot were most likely caused by frozen feet, 
noting that frozen feet often resulted in damage to nerve 
tissue in the affected area, and that vascular tissue was 
also damaged and may result in long-term conditions affecting 
the feet.  The examiner added that dermatologic problems may 
also result from the poor circulation.  


In addition, the appellant asserts that he has a bilateral 
hearing loss disability and tinnitus related to service.  At 
the hearing, he testified that he had an onset of hearing 
loss and ringing/buzzing in his ears during service in 
Germany in association with maintaining gas generators.  
Transcript at 3-6 (2009).  

The Board notes that service treatment records are negative 
for complaints or findings in regard to hearing loss or 
tinnitus, and whispered voice testing at separation in 
November 1953 was 15/15 on the right and 15/15 on the left.  
The Board also notes that lack of hearing loss at separation 
cannot by itself constitute conclusive evidence that service 
connection is not warranted.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993),

In April 2009, the appellant's private doctor opined that 
hearing loss and tinnitus were most likely caused by noise 
exposure during service.  The Board notes that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Also, a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

In addition, the Board notes that the appellant has submitted 
a private audiologic evaluation report, dated in March 2009.  
The record consists of an uninterpreted graphic 
representation of audiometric data, See Kelly v. Brown, 7 
Vet. App. 471 (1995) (the Board may not interpret graphical 
representations of audiometric data).  Poor reliability with 
very inconsistent responses was noted to have prevented the 
examiner from determining hearing loss.  

Lastly, the Board notes that at the hearing, the appellant 
indicated that he had been evaluated at a VA facility.  
Transcript at 24 (2009).  The records have not been 
associated with the claims file.  



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain 
additional service treatment records from 
appropriate sources in association with 
treatment for cold injury, including 
sick/morning reports and SGO reports.

2.  The AOJ should associate the 
appellant's 201 personnel file with the 
claims file.  

3.  The AOJ should obtain any relevant VA 
treatment records from the Tampa VA 
Medical Center dated from 1995 to 2004, 
and from 2007 to the present.  All records 
obtained should be associated with the 
claims file.  

4.  After obtaining the above evidence, 
the AOJ should schedule the appellant for 
an appropriate VA examination to determine 
the nature and etiology of any residual 
disability of the upper or lower 
extremities consistent with the alleged 
cold injury during service.  The claims 
file should be made available for review 
in conjunction with the examination and 
the examiner's attention should be 
directed to this remand.  The AOJ should 
request that the examiner provide an 
opinion in terms of whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent) or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
disability of the upper or lower 
extremities, to include the hands and 
feet, is consistent with the alleged cold 
injury during service from 1950 to 1953.  
A complete rationale should accompany all 
opinions provided.  

5.  After obtaining the above evidence, 
the AOJ should schedule the appellant for 
a VA audiologic examination to determine 
the nature and etiology of the appellant's 
hearing loss.  The claims file should be 
made available for review in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand.  The AOJ should request that the 
examiner provide an opinion in terms of 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent) or less likely than not 
(i.e., probability less than 50 percent) 
that any identified hearing loss 
disability and/or tinnitus is related to 
in-service noise exposure.  A complete 
rationale should accompany all opinions 
provided.  

6.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable opportunity in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

